Title: To James Madison from Thomas Flournoy, 6 October 1813
From: Flournoy, Thomas
To: Madison, James


Sir,Mount Vernon 6th. Oct. 1813
The situation in which I am placed in consequence of my having received no letters from the war department in answer to some of those which I have fowarded, on subjects vitally connected with the public welfare—at war with the Creek Indians who are laying waste the frontier of this territory, at a loss how to conduct myself towards the Spaniards, who secretly abet those Indians; I have taken the resolution of sending to you, Captain Mc.Queen (of the 8th. Infantry who attended me to this Country in the capacity of Brigade Major) with this communication.
My correspondence with the Governor of Pensacola, has already been transmitted to the war department, by post, but fearing some failure, & knowing that the Secretary is with the Northern army, I send it to you enclosed No. 1.
That a large supply of ammunition, has been furnished from Pensacola, to the hostile Creeks, is well known in this quarter and there is at this time in that place, a quantity of military stores, intended for the same purpose, is well established by the enclosed affidavit No. 2. which is corroborated by other testimony in my possession. I deem it proper to observe, that Mr. Smith, who makes this affidavit is the same person who was formerly a Senator in Congress, from the State of Ohio, & expelled that body upon charges, connecting him with the Burr Conspiricy. But he has for some Months past been in the confidence, & employ of General Wilkinson, who entertains the highest opinion of his integrity & truth. I hold a paper which was forwarded to me by the General when lately at the City of Washington, which authorises Mr. Smith to draw upon the Secretary of War, for five hundred dollars, as a reward for his services. I mention this to shew the estimation in which the General holds his services. I will add, that I am satisfied, he speaks what he knows & thinks.
Colo. Hawkins declares that it has not been the usage or custom of the governor of Pensacola, to furnish an annual supply of ammunition to the Creek Indians. Judge Toulmin asserts the same thing. The custom is denied by the Big Warrior (Chief of the Creek nation) who heads the friendly Indians in the present contest.

The Royal Spanish Army in New Mexico, has completely destroyed the republican army (as it is called) & it is feared will take possession of that part of the State of Louisiana claimed by Spain, which lies to the West. This appears by Captain Overtons letters sent me by express, which with my answer is marked No. 3. Captain Overton Commands at Natchitoches.
Two days ago I was met at the town of Mobile, by two Chacktaw Indian chiefs one of whom, is the celebrated Medal chief, known by the name of Poushmataha. My conference with them, & the conversation held, is contained in No. 4.
These Chiefs sat out this morning to their districts, bearing with them, letters from me, to two other Principal Chiefs, the substance of which, is contained in No. 5.
I am well assured, & do believe, that if the young men of the Chacktaws, are not employed to act on our side, they will take up arms against us.
I have written to Governor Holmes, to turn out his Militia (not by requisition, for I have no power to make a requision & regret much that I have not) & have requested a personal interview with him at this place, that we may Consult together on the affairs of the Territory. I expect him here in a few days. I understand he has already orderred to this place, about two hundred men.
I am in daily expectation of Viewing a number of Volunteers from the State of Tennessee, said to be on their march to St. Stephens. I shall as soon as possible organize a force, to consist of regulars, Mississippi Territory Volunteers, in the Service of the United States, Mississippi Territory Militia, Tennessee Militia, & Chacktaw Indians, & proceed into the Creek nation against the hostile party.
Thus have I given you a short view, of what I have done, & what I intend to do. If I have not been sufficiently explanitory, I refer you to Captain Mc.Queen, whom you will find intelligent.
I am apprised, that I have no law, regulation, or order, that will justify me, in the course I am pursuing, but urged by necessity, & a desire to save the district I am ordered to defend, I presume to act on my own responsibility trusting to the justice of the nation, to acquit me of censure. If I err, I shall cheerfully meet an enquiry, & abide the Consequences. The Correctness of my Motives, cannot be questioned.
As to other Subjects, Connected with my duty, I beg leave to make enquiry, by way of Interrogatories.
How am I to understand the act of the last extra Session of Congress, which prohibits direct, or indirect, commerce with the enemy? I have not the act before me, & therefore cannot state its provisions.
Will this act, or the orders which issued from the adjutant & Inspector Generals Office, on the fifth day of August last, authorise me in stopping, & turning back “all vessls or river craft which may be suspected of proceeding to” the town of Pensacola, with provisions?

It is a fact, that Vessels daily pass before our eyes, from Orleans, to Pensacola, loaded with flour, meal, &c. & it is equally a fact that these articles, are sent off to feed the British Army.
Am I justified in accepting the services of Volunteers, tho’ the act on that subject has been repealed, or making requisitions for Militia under the act establishing the United States quota?
Shall I be justified in carrying our arms to the gates of Pensacola, as well to prevent the Spaniards from supplying the Indians with arms, & ammunition, as to punish them for the supplies they have already furnished?
Shall I be justified in pursuing the flying Creeks into the town of Pensacola, & punishing them & the Spaniards together, for the injuries they have done the United States?
In such an event, shall I destroy the town, spike their guns, & return within the boundary of the United States, or shall I endeavour to hold possession for the United States?
How far is the naval force bound to Co-operate with the land troops or obey my orders?
How far is the Marine Corps liable to obey my orders, or do duty under my Command?
What compensation am I authorised to promise the Chacktaws, for their Services?
May I take goods from the Chacktaw factory at St. Stephens, for the use of the Chacktaws?
As far as depends on me, & the means in my power, I am determined to bring the Creek war to a speedy conclusion, and if I shall be authorised to carry the war against Pensacola, I have little doubt but I shall take possession of that place, should the British not interfere.
After Captain Mc.Queen has delivered you this packet, & answered all questions that may be exhibited to him, he is Ordered to join his Regiment. I have the honor to be with high respect Your Ob. Sert
Tho. FlournoyBrigr Genl. Comg7th. Mil. Dist.
